DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on 04/27/2016. It is noted, however, that applicant has not filed a certified copy of the CN201610270004.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2018, 10/31/2019, 3/10/2020 and 4/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 starts with “the method of 11, further comprising”.  The examiner believes that should be changed to “the method of claim 11, further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 both use the term “one or more slave computation modules” that are configured to “parallely calculate multiple groups of slave output values”.  It is unclear to the examiner how in a situation where there is only one slave computation module how it can calculate in parallel.  Later in claim 1 the intermediate result vector is combined by the interconnection unit based on slave output values “calculated by the multiple slave computation modules”. This brings up a situation where the claim could conflict with itself.  Similarly in claim 12 which depends upon claim 11 there is use of the term “the multiple slave computation modules”. The examiner recommends amending the claims by changing the term “one or more slave computation modules” into “multiple slave computation modules”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,410,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed towards the same inventive concept.  See the comparison of claim 1 of the instant application and claim 1 of the ‘112 patent below.

Instant application claim 1
US 10,410,112 claim 1
Comparison
An apparatus for forward propagation in fully connected layers of a multilayer neural network, comprising: a master computation module configured 

Both directed towards an apparatus for forward propagation in multilayer neural networks, with computation module and interconnect.
one or more slave computation modules configured to parallelly calculate multiple groups of slave output values based on the input vector received via the interconnection unit,
multiple slave computation modules configured to parallelly calculate multiple groups of slave output values based on an input vector received via the interconnection unit
One or more vs multiple, functionality is identical.
wherein the master computation module is configured to receive an intermediate result vector combined by the interconnection unit based on the multiple groups of slave output values calculated by the multiple slave computation modules,
a master computation module configured to calculate a merged intermediate vector based on one or more intermediate result vectors combined by the interconnection unit based on the multiple groups of slave output values calculated by the multiple slave computation modules

Master computation module uses intermediate result vector combined by the interconnect based on the multiple groups of slave output values.
and to generate an output vector based on the intermediate result vector.
and to generate an output vector based on the merged intermediate vector.

Same functionality


	The only real difference is that claim 1 of the instant application describes a master computation module configured to transmit an input vector via an interconnection unit.  While claim 1 of the ‘112 patent does describe the interconnect and the slave receiving an input vector via the interconnection unit, it does not specifically describe the master computation module being configured to transmit an input vector.  However this functionality would have been obvious to one of ordinary skill in the art at the time of filing because in order to have the slave computation modules receive an input vector via the interconnect, something has to transmit that input vector to the interconnect.  According to claim 1 of the ‘112 patent, the only things connected to the interconnect are the “plurality of computation modules” which consist of multiple slave computation modules and a master computation module.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY K HUSON/Primary Examiner, Art Unit 2181